          Case 4:21-cv-06873-DMR Document 1 Filed 09/03/21 Page 1 of 9


 1    Ronald L. Richman (SBN 139189)
      Sarah Bowen (SBN 308633)
 2    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 3
      San Francisco, CA 94104-4146
 4    Telephone: 415.352.2700
      Facsimile: 415.352.2701
 5    E-mail:       ron.richman@bullivant.com
                    sarah.bowen@bullivant.com
 6

 7    Attorneys for Plaintiffs

 8                                        UNITED STATES DISTRICT COURT

 9                                     NORTHERN DISTRICT OF CALIFORNIA

10

11   BOARD OF TRUSTEES OF THE                            Case No.:
     LABORERS HEALTH AND WELFARE
12   TRUST FUND FOR NORTHERN                             COMPLAINT FOR BREACH OF
     CALIFORNIA; BOARD OF TRUSTEES OF                    COLLECTIVE BARGAINING
13
     THE LABORERS VACATION-HOLIDAY                       AGREEMENT; TO RECOVER UNPAID
14   TRUST FUND FOR NORTHERN                             TRUST FUND CONTRIBUTIONS; AND
     CALIFORNIA; BOARD OF TRUSTEES OF                    FOR A MANDATORY INJUNCTION
15   THE LABORERS PENSION TRUST FUND
     FOR NORTHERN CALIFORNIA; and
16   BOARD OF TRUSTEES OF THE
     LABORERS TRAINING AND RETRAINING
17
     TRUST FUND FOR NORTHERN
18   CALIFORNIA,

19                                  Plaintiffs,
20             vs.
21
     SEB ENGINEERING, INC., dba STEWART
22   ENGINEERING INC., a California
     corporation,
23
                                    Defendant.
24

25

26            NOW COME the plaintiffs, hereinabove named, and for their causes of action against

27   defendant, allege as follows:

28


     4832-3311-6408.1 29512/00350                     –1–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
          Case 4:21-cv-06873-DMR Document 1 Filed 09/03/21 Page 2 of 9


 1                                     I. JURISDICTION AND VENUE
 2            1.        This is an action for damages for breach of the collective bargaining agreements
 3   described below and for injunctive relief. This Court has jurisdiction of the action under and
 4   pursuant to the provisions of 29 U.S.C. §185 (§301 of the Labor Management Relations Act of
 5   1947, as amended (“LMRA”) and 29 U.S.C. §§1132(a)(3) and 1132(e)(1) (§§502(a)(3) and
 6   502(e)(1) of the Employee Retirement Income Security Act of 1974, as amended) (“ERISA”).
 7   The suit arises from the defendant’s failure to permit a complete audit of its books and records
 8   as required by the collective bargaining agreements, by the written trust agreements and by
 9   provisions of federal law.
10            2.        Venue for this action is proper in the U.S. District Court for the Northern District
11   of California under 29 U.S.C. §1132(e)(2) (ERISA §502(e)(2)) because contributions are made
12   to, and benefits are paid from, a corporate co-trustee bank in the Northern District of California.
13                                                 II. PARTIES
14            3.        The Laborers Health and Welfare Trust Fund for Northern California, Laborers
15   Vacation-Holiday Trust Fund for Northern California, Laborers Pension Trust Fund for
16   Northern California, and Laborers Training and Retraining Trust Fund for Northern California
17   are the plaintiffs herein. The Laborers Health and Welfare Trust Fund for Northern California,
18   Laborers Vacation-Holiday Trust Fund for Northern California, Laborers Pension Trust Fund
19   for Northern California, and Laborers Training and Retraining Trust Fund for Northern
20   California (“the Trust Funds”) are trust funds organized under and pursuant to 29 U.S.C.
21   §§186(c)(5) and 186(c)(6) (LMRA §§302(c)(5) and 302(c)(6)). The Trust Funds were
22   established through collective bargaining agreements between the Northern California District
23   Council of Laborers (“Laborers Union”) and employer associations representing construction
24   industry employers doing business in Northern California. The Trust Funds are employee
25   benefit plans created by written trust agreements subject to and pursuant to, 29 U.S.C.
26   §§1002(3) and 1002(37) (ERISA § 3(3) and 3(37)). The Boards of Trustees, as fiduciaries, are
27   the plaintiffs, who sue on behalf of the Trust Funds.
28


     4832-3311-6408.1 29512/00350                       –2–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
          Case 4:21-cv-06873-DMR Document 1 Filed 09/03/21 Page 3 of 9


 1            4.        Each of the Trust Funds is a third-party beneficiary of the collective bargaining
 2   agreements described below.
 3            5.        At all times mentioned herein, each of the Trust Funds was an express trust
 4   created by a written trust agreement subject to and pursuant to 29 U.S.C. §186 (LMRA §302)
 5   and a multi-employer benefit plan within the meaning of 29 U.S.C. §§1002 and 1003 (ERISA
 6   §§3 and 4).
 7            6.        The Trust Funds provide a variety of benefits for laborers, retired laborers and
 8   other related covered employees on whose behalf contributions are made pursuant to collective
 9   bargaining agreements. The duties of the Board of Trustees of the Trust Funds include ensuring
10   that employers who are signatories to said collective bargaining agreements comply with the
11   terms of those agreements with respect to payments and contributions to the Trust Funds.
12            7.        Plaintiffs are informed and believe, and upon that ground allege, that at all times
13   material hereto, defendant SEB Engineering, Inc., doing business as Stewart Engineering Inc.,
14   (“Stewart Engineering”) was and is a licensed general engineering contractor in California, with
15   its principal place of business located in Redding, California. Plaintiffs are further informed and
16   believe, and upon that ground allege, that Stewart Engineering is and has been an employer
17   within the meaning of 29 U.S.C. §§1002(5) and 1145 (ERISA §§3(5) and 515), and an employer
18   in an industry affecting commerce within the meaning of 29 U.S.C. §185 (LMRA §301).
19                                  III. FIRST CLAIM FOR RELIEF
20                             (Breach of Collective Bargaining Agreement)
21            8.        Plaintiffs reallege and incorporate by reference, as though fully set forth, the
22   allegations contained in Paragraphs 1-7 of this complaint.
23            9.        On or about February 7, 2011, Stewart Engineering entered into a Memorandum
24   Agreement with the Northern California District Council of Laborers and pursuant to the
25   Memorandum Agreement, became bound to a written collective bargaining agreement with the
26   Laborers Union entitled the Laborers’ Master Agreement for Northern California (“Master
27   Agreement”). In agreeing to be bound to the Master Agreement, defendant agreed to be subject
28   to and bound by all provisions and conditions of the written trust agreements which established


     4832-3311-6408.1 29512/00350                       –3–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
            Case 4:21-cv-06873-DMR Document 1 Filed 09/03/21 Page 4 of 9


 1   the Trust Funds. Pursuant to the provisions of the Master Agreement, defendant agreed to be
 2   bound by all terms relating to wages, hours and conditions of employment prescribed therein
 3   with the Laborers Union.
 4             10.      By virtue of the Master Agreement and Trust Agreements, defendant promised
 5   and agreed that: (1) it would pay employee fringe benefit contributions into each Trust Fund in
 6   regular monthly installments commencing on or before the 15th day of the month immediately
 7   succeeding the month in which the work was performed; (2) that in the event that any of said
 8   monthly installments were not paid in full on or before the 25th day of the month in which such
 9   contributions became due, it would pay interest on the delinquent contribution in the amount of
10   1.5% per month until paid in full, and would also pay the amount of $150 for each delinquent
11   contribution as liquidated damages, and not as a penalty; and (3) that if any suit with respect to
12   any of said contributions or payments were filed against the signatory, it would pay into said
13   Trust Funds the attorneys’ fees, costs and all other expenses incurred in connection with such
14   suit.
15             11.      By virtue of the Master Agreement and Trust Agreements, defendant further
16   promised and agreed that it would permit an auditor assigned by the Trust Funds to enter upon
17   Stewart Engineering’s business premises during business hours, at a reasonable time or times,
18   not less than two (2) working days after such request, to examine and copy its books and
19   records, papers or reports as may be necessary to determine whether defendant is making full
20   and prompt payment of all sums due to be paid to the Trust Funds.
21             12.      The Master Agreement between the Laborers Union and Stewart Engineering has
22   never been terminated.
23             13.      Plaintiffs have performed all conditions, covenants and promises on their part to
24   be performed in accordance with the terms and conditions of the Master Agreement and Trust
25   Agreements.
26   ///
27   ///
28   ///


     4832-3311-6408.1 29512/00350                      –4–
           COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                   TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
          Case 4:21-cv-06873-DMR Document 1 Filed 09/03/21 Page 5 of 9


 1            14.       Within the past four years, defendant Stewart Engineering materially breached
 2   and broke the aforesaid Master Agreement and Trust Agreements in the following respects:
 3                      a.          By failing to report and failing to pay (not reported, not paid) in full,
 4                                  pursuant to an audit, all employee fringe benefit contributions on behalf
 5                                  of its covered employees for the period January 2013 through March
 6                                  2017 in the principal amount of $2,554.40, according to proof at trial;
 7                      b.          By failing to pay interest and liquidated damages on the unpaid and
 8                                  delinquent employee fringe benefit contributions (not reported, not paid),
 9                                  pursuant to audit, for the period January 2013 through March 2017 in an
10                                  amount to be proven at trial; and
11            15.       The aforesaid material breaches proximately caused damages to plaintiffs in the
12   following approximate amount, according to proof at trial: for unpaid contributions (not
13   reported, not paid), pursuant to audit in the principal amount of $2,554.40 plus interest and
14   liquidated damages in an amount to be proven at trial. Interest will continue to accrue at the rate
15   of 1.5% each month during the pendency of this lawsuit.
16            16.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within
17   action. Pursuant to the provisions of the Master Agreement and the Trust Agreements, plaintiffs
18   request that the Court award plaintiffs their attorneys’ fees and costs incurred in the bringing of
19   the within action.
20            WHEREFORE, plaintiffs pray for judgment as set forth below.
21                                        IV. SECOND CLAIM FOR RELIEF
22                      RECOVERY OF UNPAID TRUST FUND CONTRIBUTIONS
23                                               (ERISA §§502(g)(2), 515)
24            17.       Plaintiffs reallege and incorporate by reference, as though fully set forth, the
25   allegations contained in Paragraphs 1–16 of this complaint.
26            18.       ERISA §515, 29 U.S.C. §1145, requires defendant to make such contributions to
27   the plaintiffs Trust Funds as are required under the terms of their collective bargaining
28


     4832-3311-6408.1 29512/00350                            –5–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
          Case 4:21-cv-06873-DMR Document 1 Filed 09/03/21 Page 6 of 9


 1   agreement with the Laborers Union. Pursuant to the provisions of their Trust Agreements,
 2   plaintiffs are entitled to enforce defendant’s obligations to make those contributions.
 3            19.       Plaintiffs are informed and believe, and on that ground allege, that defendant
 4   failed to report, and failed to pay (not reported, not paid), pursuant to audit, employee fringe
 5   benefit contributions into each Trust Fund for the period January 2013 through March 2017 in
 6   the principal amount of $2,554.40, according to proof at trial. Defendant is further obligated by
 7   the provisions of the Master Agreement and the Trust Agreements to pay interest on unpaid
 8   contributions at the rate of 1.5% per month until paid and liquidated damages in the amount of
 9   $150 for each month that defendant failed to timely report and pay all employee fringe benefit
10   contributions into each Trust Fund.
11            20.       Pursuant to the provisions of ERISA, section 502(g)(2), 29 U.S.C. § 1132(g)(2),
12   plaintiffs are entitled to the following statutory relief:
13                      (a)         Under section 502(g)(2)(A): for unpaid contributions (not reported, not
14                                  paid) pursuant to an audit, in the principal amount of $2,554.40,
15                                  according to proof at trial;
16                      (b)         Section 502(g)(2)(B): for contributions not reported and not paid (audit),
17                                  an award of interest on the unpaid fringe benefit contributions at the rate
18                                  of 1.5% per month, from the date of the delinquency, until the date of
19                                  judgment, calculated to be $3,863.90 through July 16, 2021, according to
20                                  proof at trial; and
21                      (c)         Section 502(g)(2)(C): the additional award of an amount equal to the
22                                  greater of (i) interest on the unpaid fringe benefit contributions at the rate
23                                  of 1.5% per month, from the date of the delinquency, until the date of
24                                  judgment; or (ii) liquidated damages under the Master Agreement and
25                                  trust agreements of $150 for each month that defendant failed to timely
26                                  report and pay all employee fringe benefit contributions into each Trust
27                                  Fund, calculated to be $3,863.90 through July 16, 2021, according to
28                                  proof at trial.


     4832-3311-6408.1 29512/00350                            –6–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
          Case 4:21-cv-06873-DMR Document 1 Filed 09/03/21 Page 7 of 9


 1            21.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within
 2   action. Pursuant to the provisions of section 502(g)(2)(D) of ERISA, 29 U.S.C.
 3   § 1132(g)(2)(D), plaintiffs request that the Court award plaintiffs their attorneys’ fees and costs
 4   incurred in the bringing of the within action.
 5                                        V. THIRD CLAIM FOR RELIEF
 6                                             (Mandatory Injunction)
 7                                  (29 U.S.C. §1132(g)(2)(E); ERISA §502(g)(2)(E))
 8            22.       Plaintiffs reallege and incorporate by reference, as though fully set forth, the
 9   allegations contained in Paragraphs 1-21 of this complaint.
10            23.       Pursuant to the terms and conditions of the Master Agreement and Trust
11   Agreements, Stewart Engineering is required to allow the Trust Funds access to all of its books
12   and records for the period April 1, 2017, through the present to determine the amount of Trust
13   Fund contributions due and owing. Plaintiffs have, as one of their purposes, the obligation to
14   ensure that contributions required to be made to the Trust Funds are fully and correctly made.
15   The purposes of the respective Trust Funds are to provide health and welfare, vacation, pension
16   and other benefits for laborers, retired laborers and other related covered employees on whose
17   behalf contributions are made, which benefits are supported by such contributions, and to ensure
18   that employers who are signatories to the collective bargaining agreement referred to herein
19   comply with the terms of the agreement with respect to the payment of contributions to the
20   Trust Funds.
21            24.       Pursuant to 29 U.S.C. §1132(g)(2)(E) (ERISA §502(g)(2)(E)), the Court may
22   award such other legal or equitable relief as the Court deems appropriate, and pursuant to
23   29 U.S.C. §1132(a)(3) (ERISA § 502(a)(3)), plaintiffs are entitled to obtain appropriate
24   equitable relief for the breaches alleged herein. Plaintiffs seek a mandatory injunctive order of
25   this Court ordering and requiring Stewart Engineering to permit plaintiffs’ auditor access to all
26   of its books and records for the period April 1, 2017, through the present in order to permit
27   plaintiffs to verify the precise amounts owed by defendant to the Trust Funds.
28


     4832-3311-6408.1 29512/00350                        –7–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
          Case 4:21-cv-06873-DMR Document 1 Filed 09/03/21 Page 8 of 9


 1            25.       Plaintiffs seek a mandatory injunctive order from this Court because plaintiffs
 2   have no adequate legal remedy, in that a complete audit of the books and records for Stewart
 3   Engineering is the only means to accurately verify the amounts owed by defendant to the Trust
 4   Funds.
 5            WHEREFORE, plaintiffs pray for judgment as set forth below.
 6                                             VI. RELIEF REQUESTED
 7            WHEREFORE, plaintiffs pray for judgment as follows:
 8            1.        On the First Claim for Relief, for damages for breach of the collective bargaining
 9   agreement for judgment against defendant as follows:
10                      (a)         For unpaid contributions (not reported, not paid) pursuant to audit, in the
11                                  principal amount of $2,554.40 plus interest and liquidated damages in an
12                                  amount to be proven at trial; and
13                      (b)         for costs of suit, attorneys’ fees and for such other further relief as the
14                                  Court may deem just and proper.
15            2.        On the Second Claim for Relief, for recovery under ERISA section 502(g)(2),
16   29 U.S.C. § 1132(g)(2), for judgment against defendant as follows:
17                      (a)         Under section 502(g)(2)(A): for unpaid contributions (not reported, not
18                                  paid) pursuant to an audit, in the principal amount of $2,554.40,
19                                  according to proof at trial;
20                      (b)         Under section 502(g)(2)(B): an award of interest on the unpaid fringe
21                                  benefit contributions (not reported, not paid) pursuant to an audit at the
22                                  rate of 1.5% per month, from the date of delinquency, until the date of
23                                  judgment, calculated to be $3,863.90 through July 16, 2021;
24                      (c)         Under section 502(g)(2)(C): the additional award of an amount equal to
25                                  the greater of (i) interest on the unpaid fringe benefit contributions at the
26                                  rate of 1.5% per month, from the date of delinquency, until the date of
27                                  judgment; or (ii) liquidated damages under the Master Agreement and
28                                  trust agreements of $150 for each month that defendant failed to timely


     4832-3311-6408.1 29512/00350                            –8–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
          Case 4:21-cv-06873-DMR Document 1 Filed 09/03/21 Page 9 of 9


 1                                  report and pay all employee fringe benefit contributions into each Trust
 2                                  Funds, calculated to be $3,863.90 through July 16, 2021; and
 3                      (d)         Under section 502(g)(2)(D): an award of attorneys’ fees and costs
 4                                  incurred by plaintiffs in the bringing of the within action, and for such
 5                                  other or further amounts as may be shown at trial, and for such other
 6                                  further relief as the Court may deem just and proper.
 7            2.        On the Third Claim for Relief, that Stewart Engineering be compelled to
 8   forthwith submit to an audit of its books and records of the following projects by an auditor
 9   selected by plaintiffs, which audit is to be conducted at Stewart Engineering’s business premises
10   during business hours, at a reasonable time or times, and to allow said auditor to examine and
11   copy such books, records, papers, and reports of defendant Stewart Engineering that are relevant
12   to the enforcement of the collective bargaining agreement and Trust Agreements, including, but
13   not limited to, the following for the period April 1, 2017 through the present:
14                      California Quarterly Report of Wages, Form DE-6; Federal Tax
                        Forms W-3/W-2 and 1069/1099; Payroll Registers/Journals;
15                      Individual Earnings Records; Source Records, including time cards
                        and time card summaries for all employees; contribution reports for
16                      all trust funds; workers’ compensation reports; certified payroll
                        reports; personnel records indicating job classifications and
17                      hire/termination dates; cash disbursement journal; vendor invoices;
                        copies of subcontract agreements; cash receipts journal; general
18                      ledger; job cost records; records of related entities; and any other
                        books and records that may be necessary to complete the auditor’s
19                      determination or provide additional explanation.
20   DATED: September 3, 2021
21                                                         BULLIVANT HOUSER BAILEY PC
22

23                                                         By
                                                                Ronald L. Richman
24
                                                                Sarah Bowen
25
                                                           Attorneys for
26

27

28


     4832-3311-6408.1 29512/00350                           –9–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
